DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 08/22/2022. Claims 3, 6, 10, 12, 17, and 26 were canceled before. In this RCE, Applicant further cancels claims 9 and 25. Claims 1-2, 4-5, 7-8, 11, 13-16, 18-24, and 27-29 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
The 35 U.S.C. 112(a), pre-AIA  first paragraph, rejection of claims 14-16 and 18-19 is withdrawn in view of the amendment. However, in this Office Action, another new matter rejection is given to independent claim 14 and its dependent claims based on the amendment to independent claim 14.
Before the Examiner responds to each and every argument made by the Applicant in the remarks of 08/22/2022, the Examiner makes the general observation that these arguments constitute multiply repeated arguments throughout the prosecution history of this application. The Examiner not only responds to each argument in the paragraphs below, but also points out where in the previous Office Actions these arguments were multiply responded to by the Examiner throughout the prosecution of this application.
Applicant argues, page 12 of the remarks, Rowlands does not describe searching or locating data in the buffer”.
This argument is a multiply repeated argument and was fully responded to by the Examiner before. For example, see Office Action of 07/30/2021 (pages 2-4), Office Action of 04/05/2021 (pages 2-3), Office Action of 07/28/2020 (pages 2-4).
What respect to the above argument, the Examiner has repeatedly established that searching or locating data in a buffer is materialized by comparing address and/or metadata of the data with address and/or metadata of the data in the buffer. “Buffers 222-1, …, 222-Y can include information about the data in cache 210, including metadata and/or address information for the data in the cache.” Para 0025 of the instant filed specification. (Emphasis added). Thus, the claimed “buffer” includes metadata and/or address information of the data in the cache, and when the buffer is searched for locating the data, the buffer is searched using metadata and/or address information of the data.
The claimed “buffer” is and was mapped to data buffer 48 and eviction buffer 50 of Rowlands. Thus, when Rowlands compares the incoming address with an address in the eviction buffer 50, Rowlands is searching the claimed “buffer” since the claimed “buffer” is mapped to both the data buffer 48 and the eviction buffer 50. This mapping is consistent with the instant filed specification since the claimed and the disclosed buffers contain metadata and/or address information of the data. Note that searching the claimed “buffer” with data and not the address and/or metadata does not make any sense. If an external device sends data to the cache controller to search for the data in the buffer using the data, the external device already has the data. It does not make any sense to send data to search for the data using the data. Instead, an external device sends metadata and/or address information about data, and the cache controller searches the buffers using the metadata and/or address information.
Applicant argues, page 12 of the remarks, “therefore, Rowlands is not servicing subsequent request while evicting the cache block.”
This argument is a repeat argument and was fully responded to by the Examiner. For example, see Office Action of 02/19/2020 (pages 2-3).
The Examiner has previously established that in Rowlands, the L2 cache 14, like other agents on the bus 24, may sample the addresses driven during the address phase of transactions. When the L2 cache 14 drives the address of the cache block selected for eviction, the L2 cache 14 may sample the address using the AIN circuit 54B. By comparing the address in the AIN circuit 54B and the address of the cache block selected for eviction, the comparator detects a hit in the way selected for eviction. The control circuit 46 detects that the write transaction is writing the evicted cache block to memory, and treats the transaction as a read. Accordingly, the data memory 42 outputs the evicted cache block which may be stored in the data buffer 48, para 0036 of Rowlands. Thus, the evicted cache block may be stored in the data buffer 48 and it is outputted to meet the detected read request. Here, the claimed “subsequent request” is the mapped to the read transaction of Rowlands. While the cache block is being evicted as a write transaction, a hit of a subsequent request by sampling the address using the AIN circuit 54B causes the write transaction to be treated as a read. Therefore, Rowlands services the subsequent request as claimed (i.e., treating the write as a read) while the write transaction is in progress.
With respect to the Chang reference, Applicant argues, page 14 of the remarks, “[the] tracking table is used to search different levels of a cache for data and does not search a buffer.”
The Examiner respectfully disagrees and submits that Applicant’s above argument at best is a misread of the Chang reference.
In Chang, a tracking table is associated with each level of cache in the cache hierarchy. For example, FIG. 1 illustrates L1 tracking table 124, L2 tracking table 126 and L3 tracking table 128, para 0013 and FIG. 1. FIG. 3 is an illustration of a tracking table 124, para 0016. If there is a miss in L1 cache, processor 110 may search tracking table 124 using a physical address 301. Tracking table 124 may parse physical address 301 to locate the data block that corresponds to the unit of data sought by the processor. In the example of FIG. 3, the sought after data block is data block 312, para 0017. Chang is searching the tracking tables (e.g., tracking table 124, 126, 128 etc.) with a physical address to determine if the cache associated with the tracking table stores the data. Note that in the claimed and the disclosed invention, searching is done using metadata and/or address information. Otherwise, it does not make any sense as already argued above by the Examiner in the preceding paragraphs.
Applicant argues, page 14 of the remarks, “[the] linked list in Treynor include entries associated with data in the cache, but does not reference data in a buffer.”
The Examiner respectfully disagrees. Treynor describes that “the program 100 maintains a linked list 200 of cache items 202, each cache item 202 having a C.I. list segment 203 and an associated data block 204 as shown in FIG. 3, the data block 204 having been copied from a number of contiguous address locations of the main memory 12.” Col 4 lines 29-34 and FIG. 3 (emphasis added). Thus, the linked list itself stores data block 204 which is referenced by list segment 203.
Applicant argues with respect to the Akkary reference, page 16 of the remarks, “therefore subsequent requests are not serviced by the cache fill process in Akkary.”
The Examiner respectfully disagrees. Referring to FIG. 6a of Akkary, the accessing physical addresses are matched with the way and select portions of the cache line address of each fill buffer 30, block 76. A fill buffer hit/miss signal is generated for each fill buffer 30, block 76, col 9 lines 54-57. The requested data for the first allocated fill buffer is returned from memory, the corresponding data are read out of the fill buffer, combined with the returning the data, and written back to the EU 14, col 14 lines 4-8.
Applicant argues, page 16 of the remarks, “Akkary does not include evicting data from a cache line in response to a cache miss.”
The Examiner respectfully disagrees and submits that this an amended feature of independent claim 14. However, Akkary teaches this feature. “The writeback buffer 38 also stores the address of the cache line being evicted”, col 7 lines 8-9. It is well-known in the art that a cache line is evicted in response to a cache miss where a new entry is brought into the cache in response to the cache miss and a cache line is evicted to make room for the new entry.
In view of the foregoing remarks, independent claims 1, 8, 14, 20, and 24 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 14 as amended requires, inter alia, “receive a first subsequent request while evicting … and writing the data associated with the request from the memory device to the cache line in the cache and before the data associated with the request is written to the cache…” and “while evicting data from the cache line in the cache and writing the data associated with the request from the memory device to the cache line in the cache”.
Applicant did not specify where support for the claim language “and writing the data associated with the request from the memory device to the cache line in the cache and before the data associated with the request is written to the cache…” and “while evicting data from the cache line in the cache and writing the data associated with the request from the memory device to the cache line in the cache” can be found in the instant filed specification and/or in the instant drawings. The Examiner reviewed Applicant’s specification and drawings, but unfortunately, did not find support for “and writing the data associated with the request from the memory device to the cache line in the cache and before the data associated with the request is written to the cache…” and “while evicting data from the cache line in the cache and writing the data associated with the request from the memory device to the cache line in the cache” . Therefore, the amended languages constitute new matter. 
Claims 15-16 and 18-19 directly depend from independent claim 14 and these claims are rejected for the aforementioned reason.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, 13, 24 and 27-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 8 requires, inter alia, “wherein the first buffer of the number of buffers is masked while servicing the first subsequent request and the second subsequent request in response to receiving the second subsequent request for the second data in the second buffer” and “search, in response to storing the second data in the second buffer and in response to receiving the second subsequent request for the second data that is stored in the second buffer…, the number of buffers including the second buffer for the second data … to determine if one of the number of buffers storing data that is being evicted from the cache line exists”.
The interpretation of the above amended claim limitations is that the claimed “first buffer” is masked which makes the claimed “first buffer” inaccessible to subsequent requests, see paragraph [0012] of the instant filed specification. The claimed “first buffer” stores the evicted cache line, for example, claim 8 requires “store the first data being evicted from the cache line in a first buffer of the number of buffers”.
Because the claimed “first buffer” is masked and as a result it is inaccessible to subsequent requests, the claimed “search” in response to receiving the claimed “second subsequent request”, “to determine if one of the number of buffers storing data that is being evicted from the cache line exists” is always false. In other words, to determine if one of the number of buffers storing data that is being evicted from the cache line exists would never find the claimed “first buffer” storing the evicted cache line because the claimed “first buffer” is inaccessible to subsequent requests.
Dependent claims 11 and 13 depend from independent claim 8 and are rejected based on their dependency.
Independent claim 24 recite similar language as claim 8 and is rejected for the aforementioned reason. Claims 27-29 depend from claim 24 and are rejected based on their dependency.
For the purposes of this examination, the Examiner assumes searching the buffers other than the claimed “first buffer” to determine whether or not a buffer exists that stores an evicted cache line.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rowlands US 2003/0018856 (“Rowlands”) in view of Chang et al. US 2014/0351518 (“Chang”).
As per independent claim 1, Rowlands teaches An apparatus (FIG. 1 shows a block diagram of a system 10, para 0020), comprising:
a cache controller (L2 cache 14 and memory controller 16, para 0020 and FIG. 1. L2 cache 14 includes control circuit 46 (FIG. 2), para 0029),
a cache (Data memory 42 in FIG. 2, para 0029) and a memory device (Memory 26, para 0020 and FIG. 1) coupled to the cache controller (The L2 cache 14 is coupled to the memory controller 16, which is further coupled to a memory 26, para 0020 and FIG. 1), wherein the cache controller includes a number of buffers (The Data buffer 48 may comprise one or more entries, each entry configured to store a cache block, para 0037 and FIG. 2. The evict buffer 50 comprises one or more entries for storing addresses of cache blocks selected for eviction, para 0035 and FIG. 2) and wherein the cache controller is configured to cause the apparatus to:
service a request by evicting data from a cache line of the cache memory device in response to the request resulting in a cache miss (If the transaction is a miss in the L2 cache 14 and is cacheable, the control circuit 46 may select a way for eviction to receive a line fill of the missing cache block, para 0034);
store the data being evicted from the cache line in a first buffer of the number of buffers while writing the evicted data from the cache line of the cache to the memory device (The evicted cache block may be stored in the data buffer 48 until the data phase of the write transaction to memory 26 occurs, and then the data may be transferred on the data bus 34, para 0036 and FIG. 2. The tag and the index portion of the address of the evicted cache block is stored in the evict buffer 50, para 0034 and FIG. 2),
receive a subsequent request for the data that is stored in the first buffer, wherein the subsequent request is received while writing the evicted data from the cache line to the memory device (The control circuit 46 may cause the address from the eviction buffer 50 to be driven on the address bus 30 as a write transaction (e.g., through the AOUT circuit 54A and CTLOUT circuit 54C), para 0035 and FIG. 2. When the L2 cache 14 drives the address of the cache block selected for eviction, the L2 cache 14 may sample the address (e.g., in the AIN circuit 54B). The comparators 44 compare the tag portion of the address to the tags from the tag memory 40 and detect a hit (e.g., result of a search) in the way selected for eviction, para 0036 and FIG. 2);
search,  in response to storing the data being evicted from the cache line in the first buffer and in response to receiving the subsequent request for the data that is stored in the first buffer while the request is being serviced by writing the evicted data from the cache line to the memory device (The control circuit 46 may cause the address from the eviction buffer 50 to be driven on the address bus 30 as a write transaction (e.g., through the AOUT circuit 54A and CTLOUT circuit 54C), para 0035 and FIG. 2. When the L2 cache 14 drives the address of the cache block selected for eviction, the L2 cache 14 may sample the address (e.g., in the AIN circuit 54B). The comparators 44 compare the tag portion of the address to the tags from the tag memory 40 and detect a hit (e.g., result of a search) in the way selected for eviction, para 0036 and FIG. 2), to determine if one of the number of buffers storing data that is being evicted from the cache line exists (When the L2 cache 14 drives the address of the cache block selected for eviction, the L2 cache 14 may sample the address (e.g., in the AIN circuit 54B). The comparators 44 compare the tag portion of the address to the tags from the tag memory 40 and detect a hit (e.g., result of a search) in the way selected for eviction, para 0036 and FIG. 2),wherein the subsequent request is a read request for the data being evicted from the cache line and wherein the first buffer is searched while where the request is being serviced by writing the evicted data from the cache line to the memory device (The control circuit 46 may cause the address from the eviction buffer 50 to be driven on the address bus 30 as a write transaction (e.g., through the AOUT circuit 54A and CTLOUT circuit 54C), para 0035 and FIG. 2. When the L2 cache 14 drives the address of the cache block selected for eviction, the L2 cache 14 may sample the address (e.g., in the AIN circuit 54B). The comparators 44 compare the tag portion of the address to the tags from the tag memory 40 and detect a hit (e.g., result of a search) in the way selected for eviction. The control circuit 46 detects that the write transaction is writing the evicted cache block to memory 26, and treats the transaction as a read. That is, the control signals provided by the control circuit 46 to the data memory 42 and the tag memory 40 may indicate that the operation is a read, para 0036 and FIG. 2),
writing the evicted data from the cache line to the memory device (The evicted cache block may be stored in the data buffer 48 until the data phase of the write transaction occurs, and then the data may be transferred on the data bus 34, para 0036),
service the subsequent request, in response to locating the data in the first buffer via the search of the number of buffers, by sending the data from the first buffer to a host (The control circuit 46 may cause the address from the eviction buffer 50 to be driven on the address bus 30 as a write transaction (e.g., through the AOUT circuit 54A and CTLOUT circuit 54C), para 0035 and FIG. 2. When the L2 cache 14 drives the address of the cache block selected for eviction, the L2 cache 14 may sample the address (e.g., in the AIN circuit 54B). The comparators 44 compare the tag portion of the address to the tags from the tag memory 40 and detect a hit (e.g., result of a search) in the way selected for eviction. The control circuit 46 detects that the write transaction is writing the evicted cache block to memory 26, and treats the transaction as a read. That is, the control signals provided by the control circuit 46 to the data memory 42 and the tag memory 40 may indicate that the operation is a read. The data may be transferred on the data bus 34, para 0036 and FIG. 2, to which processors 12A and 12B are coupled to, para 0020 and FIG. 1), while and prior to completion of writing the evicted data from the cache line to the memory device (The data memory 42 outputs the evicted cache block which may be stored in the data buffer 48 until the data phase of the write transaction occurs, and then the data may be transferred on the data bus 34, para 0036 and FIG. 2).
Although Rowlands teaches searching the data buffers, where evicted cache lines are temporarily stored, by comparing the address tags of the respective data in the data buffer 48 with the address of an incoming request, Rowlands does not explicitly teach “the number of buffers including the first buffer for the data using a block number of the data” and “locate the data in the first buffer in response to searching the number of buffers using the block number of the data” and “using the block number of the data”.
However, in an analogous art in the same field of endeavor, Chang teaches the number of buffers including the first buffer for the data using a block number of the data (A tracking table is associated with each level of cache in the cache hierarchy. For example, FIG. 1 illustrates L1 tracking table 124, L2 tracking table 126 and L3 tracking table 128, para 0013 and FIG. 1. FIG. 3 is an illustration of a tracking table 124, para 0016. If there is a miss in L1 cache, processor 110 may search tracking table 124 using a physical address 301. Tracking table 124 may parse physical address 301 to locate the data block that corresponds to the unit of data sought by the processor. In the example of FIG. 3, the sought after data block is data block 312, para 0017),
locate the data in the first buffer in response to searching the number of buffers using the block number of the data (The tracking table is associated with each level of cache in the cache hierarchy. For example, FIG. 1 illustrates L1 tracking table 124, L2 tracking table 126 and L3 tracking table 128, para 0013 and FIG. 1. FIG. 3 is an illustration of a tracking table 124, para 0016. If there is a miss in L1 cache, processor 110 may search tracking table 124 using a physical address 301. Tracking table 124 may parse physical address 301 to locate the data block that corresponds to the unit of data sought by the processor. In the example of FIG. 3, the sought after data block is data block 312, para 0017).
using the block number of the data (The tracking table is associated with each level of cache in the cache hierarchy. For example, FIG. 1 illustrates L1 tracking table 124, L2 tracking table 126 and L3 tracking table 128, para 0013 and FIG. 1. FIG. 3 is an illustration of a tracking table 124, para 0016. If there is a miss in L1 cache, processor 110 may search tracking table 124 using a physical address 301. Tracking table 124 may parse physical address 301 to locate the data block that corresponds to the unit of data sought by the processor. In the example of FIG. 3, the sought after data block is data block 312, para 0017).
Given the teaching of Chang, it would have been obvious to a person of ordinary skill in the art before the effective filing date “the number of buffers including the first buffer for the data using a block number of the data” and “locate the data in the first buffer in response to searching the number of buffers using the block number of the data” and “using the block number of the data”. The motivation would be that average data retrieval time may be reduced, para 0001 of Chang. 
As per dependent claim 2, Rowlands in combination with Chang discloses the apparatus of claim 1. Rowlands teaches wherein the subsequent request is serviced while the request is being serviced (The control circuit 46 may cause the address from the eviction buffer 50 to be driven on the address bus 30 as a write transaction (e.g., through the AOUT circuit 54A and CTLOUT circuit 54C), para 0035 and FIG. 2. When the L2 cache 14 drives the address of the cache block selected for eviction, the L2 cache 14 may sample the address (e.g., in the AIN circuit 54B). The comparators 44 compare the tag portion of the address to the tags from the tag memory 40 and detect a hit (e.g., result of a search) in the way selected for eviction. The control circuit 46 detects that the write transaction is writing the evicted cache block to memory, and treats the transaction as a read. That is, the control signals provided by the control circuit 46 to the data memory 42 and the tag memory 40 may indicate that the operation is a read. The data memory 42 outputs the evicted cache block. The evicted cache block is stored in the data buffer 48, and then the data may be transferred on the data bus 34, para 0036 and FIG. 2).
As per dependent claim 4, Rowlands in combination with Chang discloses the apparatus of claim 1. Rowlands teaches wherein the subsequent request reads data from the first buffer of the number of buffers (The control circuit 46 may cause the address from the eviction buffer 50 to be driven on the address bus 30 as a write transaction (e.g., through the AOUT circuit 54A and CTLOUT circuit 54C), para 0035 and FIG. 2. When the L2 cache 14 drives the address of the cache block selected for eviction, the L2 cache 14 may sample the address (e.g., in the AIN circuit 54B). The comparators 44 compare the tag portion of the address to the tags from the tag memory 40 and detect a hit (e.g., result of a search) in the way selected for eviction. The control circuit 46 detects that the write transaction is writing the evicted cache block to memory, and treats the transaction as a read. That is, the control signals provided by the control circuit 46 to the data memory 42 and the tag memory 40 may indicate that the operation is a read. The data memory 42 outputs the evicted cache block. The evicted cache block is stored in the data buffer 48, and then the data may be transferred on the data bus 34, para 0036 and FIG. 2).
As per dependent claim 5, Rowlands in combination with Chang discloses the apparatus of claim 1. Rowlands teaches wherein the data associated with request is kept in the one of the number of buffers until the request is serviced (The evicted cache block may be stored in the data buffer 48 until the data phase of the write transaction occurs, and then the data may be transferred on the data bus 34, para 0036 and FIG. 2).
As per dependent claim 7, Rowlands in combination with Chang discloses the apparatus of claim 1. Rowlands teaches wherein the cache line is not locked and the subsequent request does not wait for lock release before servicing the subsequent request (Since reading the evicted cache block from the data memory 42 is delayed from selection of the cache block for eviction, a mechanism may be employed to ensure that the evicted cache block is not overwritten prior to reading evicted cache block. For example, the L2 cache 14 may be given priority arbitration on the bus 24 to perform eviction write transactions, thus ensuring that the block is read shortly after being selected, para 0041).
As per claims 20-23, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 2, 5, and 1.
Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akkary et al. US 5,671,444 (“Akkary”) in view of Chang and in further view of Treynor US 5,822,759 (“Treynor”) and in further view of Chen et al. US 2011/0320785 (“Chen”).
As per independent claim 14, Akkary teaches An apparatus (FIG. 1a is an exemplary computer system 10, col 3 line 17), comprising:
a cache controller (The DC (data cache) 20 and the memory unit 22 are coupled to each other through controller 16 and the system bus 24, col 4 lines 33-35 and FIG. 2),
a cache  (Cache data banks 34, col 6 lines 12-13 and FIG. 3b) and a memory device (Memory unit 22 col 3 line 18 and FIG. 1a) coupled to the cache controller (The data cache 20 and the memory unit 22 are coupled to each other through the bus controller 16 and the system bus 24, col 4 lines 33-35), wherein the cache controller includes a number of buffers (Data cache 20 comprises a number of fill buffers 30, col 4 lines 28-29 and FIG. 3a. Furthermore, writeback buffer 38 stores the address of a cache line being evicted, col 7 lines 8-9) and wherein the cache controller is configured to cause the apparatus to:
allocate a first buffer of the number of buffers for data associated with a request in response to the request resulting in a cache miss (If a first aligned subset load operation misses cache data banks 34, a first fill buffer slot is allocated and the missed data are requested, col 13 lines 60-63),
service the request by locating the data associated with the request in the memory device (The requested data for the first allocated fill buffer is returned from memory, the corresponding data are read out of the fill buffer, combined with the returning the data, and written back to the EU 14, col 14 lines 4-8), evicting data from a cache line in the cache (Writeback buffer 38 stores the address of a cache line being evicted, col 7 lines 8-9), and writing the data associated with the request from the memory device to the cache line in the cache (At the completion of a cache fill, the content of the cache fill buffer 30 is output and written into one of the cache lines in the cache data banks, col 6 lines 48-51),
receive a first subsequent request while evicting data from the cache line in the cache and writing the data associated with the request from the memory device to the cache line in the cache and before the data associated with the request is written to the cache  (Referring to FIG. 6a, the accessing physical address are matched with the way and select portions of the cache line address of each fill buffer 30, block 76. A fill buffer hit/miss signal is generated for each fill buffer 30, block 76, col 9 lines 54-57), and associate the first subsequent request with the first buffer (The requested data for the first allocated fill buffer is returned from memory, the corresponding data are read out of the fill buffer, combined with the returning the data, and written back to the EU 14, col 14 lines 4-8),
service the request by storing the data associated with the request in the first buffer while the data is being written from the memory device to the cache (The requested data for the first allocated fill buffer is returned from memory, the corresponding data are read out of the fill buffer, combined with the returning the data, and written back to the EU 14, col 14 lines 4-8),
service the request and the first subsequent request while the data is being written from the memory device to the cache line in the cache in response to the data associated with the request being stored in the first buffer and by locating and returning the data, via the search of the number of buffers, from the first buffer to a host (The requested data for the first allocated fill buffer is returned from memory, the corresponding data are read out of the fill buffer, combined with the returning the data, and written back to the EU 14, col 14 lines 4-8) while evicting data from the cache line in the cache and writing the data associated with the request from the memory device to the cache line in the cache (At the completion of a cache fill, the content of the cache fill buffer 30 is output and written into one of the cache lines in the cache data banks, col 6 lines 48-51. Writeback buffer 38 stores the address of a cache line being evicted, col 7 lines 8-9), wherein the first subsequent request is a read request for the data associated with the request (At the completion of a cache fill, the content of the cache fill buffer 30 is output and written into one of the cache lines in the cache data banks, col 6 lines 48-51. Data selection is made based on the cache and fill buffer hit results, block 82. Then the data is returned to the execution unit (EU) 14, col 9 lines 62 to col 10 line 1 and FIG. 6a).
Akkary discloses all of the claimed limitations from above, but does not explicitly teach “by searching the number of buffers for the data using a block number of the data” and  “the data using the dependency list for the first buffer of the number of buffers in the linked list structure” and “caused by the indication that data associated with the first subsequent request is associated with the first buffer” and “wherein an indication that data associated with the first subsequent request is associated with the first buffer is included in a dependency list for the first buffer of the number of buffers in a linked list structure”.
However, in an analogous art in the same field of endeavor, Chang teaches by searching the number of buffers for the data using a block number of the data (A tracking table is associated with each level of cache in the cache hierarchy. For example, FIG. 1 illustrates L1 tracking table 124, L2 tracking table 126 and L3 tracking table 128, para 0013 and FIG. 1. FIG. 3 is an illustration of a tracking table 124, para 0016. If there is a miss in L1 cache, processor 110 may search tracking table 124 using a physical address 301. Tracking table 124 may parse physical address 301 to locate the data block that corresponds to the unit of data sought by the processor. In the example of FIG. 3, the sought after data block is data block 312, para 0017).
Given the teaching of Chang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rowlands with “by searching the number of buffers for the data using a block number of the data”. The motivation would be that average data retrieval time may be reduced, para 0001 of Chang.
Akkary in combination with Chang discloses all of the claimed limitations from above, but does not explicitly teach “the data using the dependency list for the first buffer of the number of buffers in the linked list structure” and “caused by the indication that data associated with the first subsequent request is associated with the first buffer” and “wherein an indication that data associated with the first subsequent request is associated with the first buffer is included in a dependency list for the first buffer of the number of buffers in a linked list structure”.
However, in an analogous art in the same field of endeavor, Treynor in combination with Akkary teaches the data using the dependency list for the first buffer of the number of buffers in the linked list structure (Referring to FIG. 3 of Treynor, a computer program 100 maintains a linked list 200 of cache items 202, each cache item 202 having a C.I. (cache item) list segment 203 and an associated data block 204 as shown in FIG. 3. Each list segments 203 has an appropriate pointer to the corresponding data block in the cache, col 4 lines 29-36 and FIG. 3 of Treynor. Thus, according to Treynor, any entry that is in the cache, there is a corresponding entry 202 in the linked list structure illustrated in FIG. 3. Akkary teaches that the requested data for the first allocated fill buffer is returned from memory, the corresponding data are read out of the fill buffer, combined with the returning the data, and written back to the EU 14, col 14 lines 4-8. Because the fill buffer data is written to the cache, as taught by Akkary, and the linked list 200 contains an entry 202 for each cache item, taught by Treynor, the combination of Akkary and Treynor teaches that the linked list structure contains the entry of the fill buffer now in the cache and returned to the execution unit).
caused by the indication that data associated with the first subsequent request is associated with the first buffer (Referring to FIG. 3 of Treynor, a computer program 100 maintains a linked list 200 of cache items 202, each cache item 202 having a C.I. (cache item) list segment 203 and an associated data block 204 as shown in FIG. 3. Each list segments 203 has an appropriate pointer to the corresponding data block in the cache, col 4 lines 29-36 and FIG. 3 of Treynor. Thus, according to Treynor, any entry that is in the cache, there is a corresponding entry 202 in the linked list structure illustrated in FIG. 3. Akkary teaches that the requested data for the first allocated fill buffer is returned from memory, the corresponding data are read out of the fill buffer, combined with the returning the data, and written back to the EU 14, col 14 lines 4-8. Because the fill buffer data is written to the cache, as taught by Akkary, and the linked list 200 contains an entry 202 for each cache item, taught by Treynor, the combination of Akkary and Treynor teaches that the linked list structure contains the entry of the fill buffer now in the cache and returned to the execution unit).
Given the teaching of Treynor, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to further modify the scope of the invention of Akkary and Chang with “the data using the dependency list for the first buffer of the number of buffers in the linked list structure” and “caused by the indication that data associated with the first subsequent request is associated with the first buffer”. The motivation would be that the invention provides significant improvements in overall speed and/or required cache memory capacity, col 7 lines 34-36 of Treynor.
Akkary in combination with Chang and Treynor discloses all of the claimed limitations from above, but does not explicitly teach “wherein an indication that data associated with the first subsequent request is associated with the first buffer is included in a dependency list for the first buffer of the number of buffers in a linked list structure”.
However, in an analogous art in the same field of endeavor, Chen teaches wherein an indication that data associated with the first subsequent request is associated with the first buffer is included in a dependency list for the first buffer of the number of buffers in a linked list structure (A linked list based solution is able to handle an arbitrary number of call sites, i.e., branch instructions that branch to a portion of code corresponding to a target cache line. For each branch instruction, the linked list is dynamically constructed that records the branch instruction, para 0019).
Given the teaching of Chen, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Akkary, Chang, and Treynor with “wherein an indication that data associated with the first subsequent request is associated with the first buffer is included in a dependency list for the first buffer of the number of buffers in a linked list structure”. The motivation would be that efficient eviction would be supported using the doubly linked list, para 0117 of Chen.
As per dependent claim 15, Akkary in combination with Chang, Treynor, and Chen discloses the apparatus of claim 14. Akkary teaches wherein the request and first subsequent request are serviced in response to data being moved from the memory device to the first buffer of the number of buffers (The requested data for the first allocated fill buffer is returned from memory, col 14 lines 4-5).
As per dependent claim 16, Akkary in combination with Chang, Treynor, and Chen discloses the apparatus of claim 14. Akkary teaches wherein the first subsequent request is received prior to data being stored in the first buffer of the number of buffers (Referring to FIG. 6a, the accessing physical address are matched with the way and select portions of the cache line address of each fill buffer 30, block 76. A fill buffer hit/miss signal is generated for each fill buffer 30, block 76, col 9 lines 54-57).
As per dependent claim 18, Akkary in combination with Chang, Treynor, and Chen discloses the apparatus of claim 14. Akkary teaches wherein the data associated with the request in the first buffer of the number of buffers is stored in the cache to complete service of the request (Cache line replacement is performed from the fill buffer, col 14 lines 4-13).
As per dependent claim 19, Akkary in combination with Chang, Treynor, and Chen discloses the apparatus of claim 14. Akkary teaches wherein a second subsequent request is serviced using the first buffer of the number of buffers while the first subsequent request is being serviced (Data selection is made based on the cache and fill buffer hit results, block 82. Then the data is returned to the execution unit (EU) 14, col 9 lines 62 to col 10 line 1 and FIG. 6a).
Claims 8, 11, 13, 24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rowlands in view of Akkary and in further view of Chang.
As per independent claim 8, Rowlands teaches An apparatus (FIG. 1 shows a block diagram of a system 10, para 0020), comprising: 
a cache controller (L2 cache 14 and memory controller 16, para 0020 and FIG. 1. L2 cache 14 includes control circuit 46 (FIG. 2), para 0029),
a cache (Data memory 42 in FIG. 2, para 0029) and a memory device (Memory 26, para 0020 and FIG. 1) coupled to the cache controller (The L2 cache 14 is coupled to the memory controller 16, which is further coupled to a memory 26, para 0020 and FIG. 1), wherein the cache controller includes a number of buffers (The Data buffer 48 may comprise one or more entries, each entry configured to store a cache block, para 0037 and FIG. 2. The evict buffer 50 comprises one or more entries for storing addresses of cache blocks selected for eviction, para 0035 and FIG. 2) and wherein the cache controller is configured to cause the apparatus to:
service a request by evicting first data from a cache line of the cache to the memory device in response to the request resulting in a cache miss (If the transaction is a miss in the L2 cache 14 and is cacheable, the control circuit 46 may select a way for eviction to receive a line fill of the missing cache block, para 0034);
store the first data being evicted from the cache line in a first buffer of the number of buffers while by writing the evicted first data from the cache line of the cache to the memory device (The evicted cache block may be stored in the data buffer 48 until the data phase of the write transaction to memory 26 occurs, and then the data may be transferred on the data bus 34, para 0036 and FIG. 2. The tag and the index portion of the address of the evicted cache block is stored in the evict buffer 50, para 0034 and FIG. 2),
store second data associated with a first subsequent request in a second buffer of the number of buffers in response to receiving the first subsequent request while writing the evicted first data from the cache line to the memory device, wherein the first subsequent request includes a request to write the second data associated with the first subsequent request to the cache line in the cache where the first data associated with the request is being evicted (A data buffer similar to data buffer 48 may be provided to buffer input (fill) data until the underlying evicted cache block has been read, para 0041 and FIG. 2).
Rowlands discloses all of the claimed limitations from above, but does not explicitly teach “receive a second subsequent request for the second data that is stored in the second buffer while writing the evicted first data from the cache line of the cache to the memory device, wherein the first buffer of the number of buffers is masked while servicing the first subsequent request and the second subsequent request in response to receiving the second subsequent request for the second data in the second buffer” and “search, in response to storing the second data in the second buffer and in response to receiving the second subsequent request for the second data that is stored in the second buffer while the request is being serviced by writing the first data from the cache line of the cache to the memory device, the number of buffers including the second buffer for the second data using a block number of the second data to determine if one of the number of buffers storing data that is being evicted from the cache line exists, wherein the second subsequent request is a read request for the second data associated with the second subsequent request and wherein the second buffer is searched while the request is being serviced by writing the first data from the cache line to the memory device” and “service the second subsequent request, in response to locating the second data in the second buffer via the search of the number of buffers using the block number of the second data, by sending the second data from the second buffer to a host while writing the first data from the cache line to the memory device and while the first subsequent request is being serviced by writing the data associated with the first subsequent request to the cache line in the cache” and “wherein the second subsequent request is a read request for the second data associated with the first subsequent request” and “locate the second data in the second buffer in response to searching the number of buffers using the block number of the second block”.
However, in an analogous art in the same field of endeavor, Akkary teaches receive a second subsequent request for the second data that is stored in the second buffer while writing the evicted first data from the cache line of the cache to the memory device (At the completion of a cache fill, the content of the cache fill buffer 30 is output and written into one of the cache lines in the cache data banks, col 6 lines 48-51. Data selection is made based on the cache and fill buffer hit results, block 82. Then the data is returned to the execution unit (EU) 14, col 9 lines 62 to col 10 line 1 and FIG. 6a. Writeback buffer 38 stores the address of a cache line being evicted, col 7 lines 8-9), wherein the first buffer of the number of buffers is masked while servicing the first subsequent request and the second subsequent request in response to receiving the second subsequent request for the second data in the second buffer (In Akkary, the writeback buffer 38 is a separate structure from the fill buffer 30. Accordingly, when the fill buffer 30 is searched to determine a hit as in block 82 of FIG. 6a and col 9 lines 62 to col 10 line 1, the writeback buffer 38 is not searched which is equivalent to masking the writeback buffer 38);
 search, in response to storing the second data in the second buffer and in response to receiving the second subsequent request for the second data that is stored in the second buffer while the request is being serviced by writing the first data from the cache line of the cache to the memory device, the number of buffers including the second buffer for the second data using a block number of the second data to determine if one of the number of buffers storing data that is being evicted from the cache line exists, wherein the second subsequent request is a read request for the second data associated with the second subsequent request and wherein the second buffer is searched while the request is being serviced by writing the first data from the cache line to the memory device (At the completion of a cache fill, the content of the cache fill buffer 30 is output and written into one of the cache lines in the cache data banks, col 6 lines 48-51. Data selection is made based on the cache and fill buffer hit results, block 82. Then the data is returned to the execution unit (EU) 14, col 9 lines 62 to col 10 line 1 and FIG. 6a. The addresses of the cache line being evicted are written into a write-back buffer 38 and concurrently, the replacement cache line’s address are written into the cache tag arrays. Similarly, the data of the cache line being evicted are read out of the cache data banks, and concurrently, the replacement cache line’s data and state are read out of the fill buffer slot, col 12 line 60 to col 13 line 1);
service the second subsequent request, in response to locating the second data in the second buffer via the search of the number of buffers using the block number of the second data by sending the second data from the second buffer to a host while writing the first data from the cache line to the memory device and while the first subsequent request is being serviced by writing the data associated with the first subsequent request to the cache line in the cache (At the completion of a cache fill, the content of the cache fill buffer 30 is output and written into one of the cache lines in the cache data banks, col 6 lines 48-51. “Load data of a load operation that misses the cache data banks 34aa-34ad and 34ba-34bd but hit one of the buffer slots 112a, …. or 112d are provided to the EU 14/PHM 26 through the data output port 128.” Col 8 lines 16-19. The addresses of the cache line being evicted are written into a write-back buffer 38 and concurrently, the replacement cache line’s address are written into the cache tag arrays. Similarly, the data of the cache line being evicted are read out of the cache data banks, and concurrently, the replacement cache line’s data and state are read out of the fill buffer slot, col 12 line 60 to col 13 line 1);
wherein the second subsequent request is a read request for the second data associated with the first subsequent request (“Load data of a load operation that misses the cache data banks 34aa-34ad and 34ba-34bd but hit one of the buffer slots 112a, …. or 112d are provided to the EU 14/PHM 26 through the data output port 128.” Col 8 lines 16-19).
Given the teaching of Akkary, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rowlands with ““receive a second subsequent request for the second data that is stored in the second buffer while writing the evicted first data from the cache line of the cache to the memory device, wherein the first buffer of the number of buffers is masked while servicing the first subsequent request and the second subsequent request in response to receiving the second subsequent request for the second data in the second buffer” and “search, in response to storing the second data in the second buffer and in response to receiving the second subsequent request for the second data that is stored in the second buffer while the request is being serviced by writing the first data from the cache line of the cache to the memory device, the number of buffers including the second buffer for the second data using a block number of the second data to determine if one of the number of buffers storing data that is being evicted from the cache line exists, wherein the second subsequent request is a read request for the second data associated with the second subsequent request and wherein the second buffer is searched while the request is being serviced by writing the first data from the cache line to the memory device” and “service the second subsequent request, in response to locating the second data in the second buffer via the search of the number of buffers using the block number of the second data, by sending the second data from the second buffer to a host while writing the first data from the cache line to the memory device and while the first subsequent request is being serviced by writing the data associated with the first subsequent request to the cache line in the cache” and “wherein the second subsequent request is a read request for the second data associated with the first subsequent request”. The motivation would be that CPU references to any memory locations may be serviced while a cache line fill is in progress, col 1 lines 48-59 of Akkary. 
Although Rowlands teaches searching of a data buffers, Rowlands in combination with Akkary does not explicitly teach “locate the second data in the second buffer in response to searching the number of buffers using the block number of the second block”.
However, in an analogous art in the same field of endeavor, Chang teaches locate the second data in the second buffer in response to searching the number of buffers using the block number of the second block (A tracking table is associated with each level of cache in the cache hierarchy. For example, FIG. 1 illustrates L1 tracking table 124, L2 tracking table 126 and L3 tracking table 128, para 0013 and FIG. 1. FIG. 3 is an illustration of a tracking table 124, para 0016. If there is a miss in L1 cache, processor 110 may search tracking table 124 using a physical address 301. Tracking table 124 may parse physical address 301 to locate the data block that corresponds to the unit of data sought by the processor. In the example of FIG. 3, the sought after data block is data block 312, para 0017). 
Given the teaching of Chang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Rowlands and Akkary with “locate the second data in the second buffer in response to searching the number of buffers using the block number of the second block”. The motivation would be that average data retrieval time may be reduced, para 0001 of Chang.
As per dependent claim 11, Rowlands in combination with Akkary and Chang discloses the apparatus of claim 8. Rowlands teaches wherein the first subsequent request writes data to the cache where the data associated with the request was evicted (A data buffer similar to data buffer 48 may be provided to buffer input (fill) data until the underlying evicted cache block has been read, para 0041 and FIG. 2).
As per dependent claim 13, Rowlands in combination with Akkary and Chang discloses the apparatus of claim 8. Rowlands may not explicitly disclose, but Akkary in combination Treynor teaches wherein the second subsequent request locates data in the second buffer using a linked list structure (Referring to FIG. 3 of Treynor, a computer program 100 maintains a linked list 200 of cache items 202, each cache item 202 having a C.I. (cache item) list segment 203 and an associated data block 204 as shown in FIG. 3. Each list segments 203 has an appropriate pointer to the corresponding data block in the cache, col 4 lines 29-36 and FIG. 3 of Treynor. Thus, according to Treynor, any entry that is in the cache, there is a corresponding entry 202 in the linked list structure illustrated in FIG. 3. Akkary teaches that the requested data for the first allocated fill buffer is returned from memory, the corresponding data are read out of the fill buffer, combined with the returning the data, and written back to the EU 14, col 14 lines 4-8. Because the fill buffer data is written to the cache, as taught by Akkary, and the linked list 200 contains an entry 202 for each cache item, taught by Treynor, the combination of Akkary and Treynor teaches that the linked list structure contains the entry of the fill buffer now in the cache and returned to the execution unit).
The same motivation that was utilized for combining Rowlands and Treynor as set forth in claim 8 is equally applicable to claim 13.
As per claims 24, 27, and 29, these claims are respectively rejected based on arguments provided above for similar rejected claims 8, 11, and 13.
As per dependent claim 28, Rowlands in combination with Akkary and Chang discloses the method of claim 24. Rowlands may not explicitly disclose, but Akkary teaches wherein the method includes servicing the second subsequent request while the request and the first subsequent request are being serviced (The addresses of the cache line being evicted are written into a write-back buffer 38 and concurrently, the replacement cache line’s address are written into the cache tag arrays. Similarly, the data of the cache line being evicted are read out of the cache data banks, and concurrently, the replacement cache line’s data and state are read out of the fill buffer slot, col 12 line 60 to col 13 line 1).
The same motivation that was utilized for combining Rowlands and Akkary as set forth in claim 24 is equally applicable to claim 28.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132